Title: James Madison to Robley Dunglison, 16 March 1829
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Mar 16. 1829
                            
                        
                        
                        I have recd. from Mr. Wertenbaker the Resolution of the Faculty of the 12th. inst; suggesting the appointment
                            of a come. to examine & report on the State of the University; and the circumstances connected with the late
                            Sickness
                        The reasons expressed for the measure seem sufficiently to recommend it, and my sanction is given in advance
                            to any selection of person that may be made for the trust. The same reliance, may no doubt be placed on that of Gen. Cocke
                            from whom I have not heard since my letter of the 23d. ulto.
                        Mr. Wertenbaker informs me that Hilliard & Co. wish to discontinue their agency for supplying
                            Periodicals and he suggests the substitution of Mr. Jones near the University for the American Periodicals, and some
                            bookseller in a seaport for the Foreign. The change in the arrangement seems advisable. Some member of the Faculty, may
                            be able to select the proper port, and person.Hearing nothing of late that is unfavorable I hope the Fever at the University is itself expiring. The
                                measure proposed by the Faculty may notwithstanding be called for, by the permanent cause of such visits lately thrown
                                into circulation
                        
                            
                                
                            
                        
                    